     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 1 of 19 Page ID #:3493



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      DANIEL S. KAHN
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:    Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA

18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21               Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                               FOR RECONSIDERATION OF SCHEDULING
22                     v.                      ORDER SETTING KASTIGAR HEARING
                                               (ECF 341); DECLARATION OF
23    RICHARD AYVAZYAN,                        CATHERINE AHN
        aka “Richard Avazian” and
24          “Iuliia Zhadko,”
      MARIETTA TERABELIAN,
25      aka “Marietta Abelian” and
            “Viktoria Kauichko,”
26    ARTUR AYVAZYAN,
        aka “Arthur Ayvazyan,” and
27    TAMARA DADYAN,
      MANUK GRIGORYAN,
28      aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 2 of 19 Page ID #:3494



1           “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
2     EDVARD PARONYAN,
        aka “Edvard Paronian” and
3           “Edward Paronyan,” and
      VAHE DADYAN,
4
                  Defendants.
5

6          Plaintiff the United States of America, by and through its
7     counsel of record, the Acting United States Attorney for the Central
8     District of California, Assistant United States Attorneys Scott
9     Paetty, Catherine Ahn, and Brian Faerstein, and Department of Justice
10    Trial Attorney Christopher Fenton, hereby submits this ex parte
11    application for the Court to reconsider its scheduling order of May
12    18, 2021.
13         This application is based upon the attached memorandum of points
14    and authorities, the files and records in this case, and such further
15    evidence and argument as the Court may permit.
16     Dated: May 19, 2021                 Respectfully submitted,
17                                         TRACY L. WILKISON
                                           Acting United States Attorney
18
                                           BRANDON D. FOX
19                                         Assistant United States Attorney
                                           Chief, Criminal Division
20

21                                               /s/
                                           CATHERINE AHN
22                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
23                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
24                                         Department of Justice Trial Attorney
25                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 3 of 19 Page ID #:3495



1                                   TABLE OF CONTENTS

2     Contents

3     I.    INTRODUCTION...................................................1

4     II.   ARGUMENT.......................................................2

5           A.   The defendants are not entitled to a Kastigar hearing
                 because they were not compelled to provide testimony
6                through a grant of immunity...............................2

7           B.   Even if Kastigar applied to coerced confessions, the
                 Court should nonetheless decline to hold a Kastigar
8                hearing because defendants’ involuntary communication
                 of their passcodes was not “testimonial” and therefore
9                does not implicate the Fifth Amendment’s Self-
                 Incrimination Clause......................................7
10
            C.   If the Court decides to hold a Kastigar hearing,
11               considerations of judicial economy counsel in favor of
                 doing so after the trial or, in the alternative,
12               ordering a full briefing schedule and continuing
                 trial....................................................10
13
      III. CONCLUSION....................................................13
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 4 of 19 Page ID #:3496



1                                 TABLE OF AUTHORITIES

2     CASES

3     Fisher v. United States, 425 U.S. 391 (1976)........................8

4     In re Boucher, Case no. 2:06-mj-91, 2009 WL 424718 (D. Vt. Feb.
           19, 2009)......................................................9
5
      In the Matter of the Search of A Residence In Aptos, California,
6          Case No. 17-mj-70656, 2018 WL 1400401 (March 20, 2018)......8, 9

7     Kastigar v. United States, 406 U.S. 441 (1972)...................1, 5

8     Mission Power Engineering Co. v. Continental Cas. Co., 883 F.
           Supp. 488 (C.D. Cal. 1995)....................................12
9
      Oregon v. Elstad, 470 U.S. 29 (1985)................................3
10
      Subana v. Yarborough, 130 Fed. Appx. 101 (9th Cir. 2005)............3
11
      Tretheway v. Farmon, 39 Fed. Appx. 591 (9th Cir. 2002)..............3
12
      United States v. Ahmed, 94 F. Supp. 3d 394 (E.D.N.Y. 2015)..........4
13
      United States v. Anderson, 79 F.3d 1522 (9th Cir. 1996)..........5, 6
14
      United States v. Apple MacPro Computer, 851 F.3d 238 (3d Cir.
15         2017).......................................................8, 9

16    United States v. Benson, 2015 WL 1064738 (N.D. Cal. March 11,
           2015)..........................................................6
17
      United States v. Deerfield Specialty Papers, Inc., 501 F.Supp.
18         796 (E.D. Pa. 1980)...........................................11
19    United States v. Dudden, 65 F.3d 1461 (9th Cir. 1995)..........11, 12

20    United States v. Fricosu, 841 F. Supp. 2d 1232 (D. Colo. 2012)......9

21    United States v. Ghailani, 743 F. Supp. 2d 242 (S.D.N.Y. 2010)2, 3, 6

22    United States v. Hubbell, 530 U.S. 27 (2000).....................5, 7

23    United States v. Kandik, 633 F.2d 1334 (9th Cir. 1980)..............4

24    United States v. Kilroy, 27 F.3d 679 (D.C. Cir. 1994)..............10

25    United States v. Kimball, 884 F.2d 1274 (9th Cir. 1989).............3

26    United States v. Patane, 542 U.S. 630 (2004)........................3

27    United States v. Squillacote, 221 F.3d 542 (4th Cir. 2000).......4, 5

28    United States v. Tinkleberg, 563 U.S. 647 (2011)...................13
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 5 of 19 Page ID #:3497



1     United States v. Volpe, 42 F. Supp. 2d 204 (E.D.N.Y. 1999).........10

2     United States v. Walker, No. 18-cr-87 (JMA), 2019 WL 1876873,
           (E.D.N.Y. Apr. 26, 2019)......................................10
3
      Wong Sun v. United States, 371 U.S. 471 (1963)......................3
4
      STATUTES
5
      18 U.S.C. § 3161(h)................................................13
6
      California Corporation Code § 25531(e)..............................6
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 6 of 19 Page ID #:3498



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2     I.   INTRODUCTION

3          On May 17, 2021, defendants Richard Ayvazyan and Marietta

4     Terabelian (“defendants”) filed what is styled as a “motion for a

5     Kastigar hearing, to disqualify the prosecution team, and to

6     dismiss.”    (ECF 338.)   Also on May 17, 2021, the defendants filed an

7     ex parte application for their motion to be heard on shortened time.

8     (ECF 339.)    The factual premise of the defendants’ motions is that –

9     based on an unprecedented application of Kastigar v. United States,

10    406 U.S. 441 (1972) - the government should be required to show that

11    all evidence it intends to present at trial was developed

12    independently from information suppressed by the Court because it was

13    derived from a Miranda violation.       (ECF 296, 297.)     Around noon the

14    next day, before the government was able to respond to defendants’

15    motions, the Court entered an order setting a Kastigar hearing for

16    May 26, 2021 and ordering the government to file declarations

17    responsive to the dictates of Kastigar by May 24, 2021.           (ECF 341.)

18         The government respectfully requests that the Court take the
19    Kastigar hearing off calendar.       As set forth below, under Fifth

20    Amendment jurisprudence, statements that were “coerced” are treated

21    differently than those that were “compelled by a grant of immunity,”

22    with the fruit of the poisonous tree doctrine applying to the former

23    and Kastigar’s “independent source” test applying to the latter.

24    Indeed, the Ninth Circuit has consistently applied the fruit of the

25    poisonous tree doctrine in coerced confession cases.           That is why

26    (1) defendants sought suppression without requesting a Kastigar

27    hearing, and (2) this Court’s prior ruling that defendants’

28    statements regarding their phones were coerced resulted in the simple
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 7 of 19 Page ID #:3499



1     exclusion of the fruits of that constitutional violation.           (ECF 286.)

2     That ruling resolved the violation in its entirety because the

3     defendants were not compelled to testify under a grant of immunity,

4     which is a precondition for Kastigar relief.         In the alternative,

5     even if the procedures set forth in Kastigar were the remedy for a

6     coerced confession, a Kastigar hearing is unnecessary because the

7     defendants’ communication of their cell phone passwords was not a

8     “testimonial” act for purposes of the Self-Incrimination Clause.

9     II.   ARGUMENT

10          A.   The defendants are not entitled to a Kastigar hearing
                 because they were not compelled to provide testimony
11               through a grant of immunity.

12          The well-reasoned decision in United States v. Ghailani rejected

13    the argument advanced by defendants: that Kastigar applies to coerced

14    confessions absent immunization and compulsion.          743 F. Supp. 2d 242,

15    251-52 (S.D.N.Y. 2010).      In that case, the defendant, who was

16    subjected to “extremely harsh interrogation methods” while being held

17    at an overseas CIA facility, divulged the identity of a witness whom

18    the government intended to call at trial.         Id. at 249-50.    There was
19    no question of coercion – the government stipulated that this

20    information was extracted in violation of Ghailani’s Fifth and Sixth

21    Amendment rights.     Id.   Even in those extreme circumstances, however,

22    the district court rejected the argument that Kastigar required proof

23    that the government’s discovery of the witness was wholly independent

24    of the information the defendant divulged under interrogation.            Id.

25    at 252.    While Ghailani’s statement was “coerced” under the Fifth

26    Amendment, the fact that it was not “compelled by a grant of

27    immunity” rendered Kastigar inapplicable.         Id. at 252.    Any contrary

28    ruling would have unraveled bedrock precedents governing Miranda’s

                                              2
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 8 of 19 Page ID #:3500



1     fruit of the poisonous tree doctrine and converted every Miranda

2     violation into the basis for a Kastigar hearing, contravening decades

3     of Supreme Court jurisprudence.       See Wong Sun v. United States, 371

4     U.S. 471, 484-485 (1963), Oregon v. Elstad, 470 U.S. 298, 305-06

5     (1985).   The distinction between “coerced” and “compelled” testimony

6     is important because:

7          The Supreme Court has relied on Fourth Amendment cases
           in determining what evidence is excludable as the
8          fruit of a coerced confession . . . . [A] coerced
           confession differs from immunized testimony. In the
9
           former situation, the likelihood of deterring police
10         misconduct is, as in the Fourth Amendment context, a
           relevant consideration, while this is not so with
11         regard to immunity, which is granted under
           prosecutorial and judicial supervision.
12

13    Ghailani, 743 F. Supp. 2d. at 253 (quotation omitted).           Ghailani

14    presented similar facts to the case at bar: the defendants were

15    coerced into making a statement, but not compelled by a grant of

16    immunity.

17         Importantly, Ghailani’s ruling relied on a series of Ninth

18    Circuit decisions, which it cited in support of the proposition that

19    appellate courts and commentators “consistently have assumed that the

20    poisonous fruit doctrine, with its qualifications, applies to coerced

21    confessions. . . .”     Id. at 252 n.59 (citing Subana v. Yarborough,

22    130 Fed. Appx. 101, 103 (9th Cir. 2005); Tretheway v. Farmon, 39 Fed.

23    Appx. 591, 594 (9th Cir. 2002); United States v. Kimball, 884 F.2d

24    1274, 1279–80 (9th Cir. 1989).       In fact, the Supreme Court itself has

25    described the remedy as entailing a fruit of the poisonous tree

26    analysis: “the Court requires the exclusion of the physical fruits of

27    actually coerced statements.”       United States v. Patane, 542 U.S. 630,

28    644 (2004) (plurality opinion).

                                              3
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 9 of 19 Page ID #:3501



1          Ghailani, moreover, is not the only case that relied on the

2     Ninth Circuit’s analysis to reject the proposition that a coerced

3     confession triggers a Kastigar-like burden on the government to

4     affirmatively prove that all of its evidence is independent of the

5     Fifth Amendment violation.      In United States v. Ahmed, the district

6     court declined to hold a “taint hearing” to determine whether the

7     government made derivative use of statements allegedly obtained

8     through “torture” performed in a foreign country.          94 F. Supp. 3d

9     394, 438 (E.D.N.Y. 2015).      Rather than applying Kastigar, the Court

10    put the burden on the defendant to identify evidence that was fruit

11    of the poisonous tree and cited the Ninth Circuit’s decision in

12    United States v. Kandik, 633 F.2d 1334, 1335-36 (9th Cir. 1980) in

13    doing so.   Ahmed, 94 F.Supp. 3d at 438.       In Kandik, the Ninth Circuit

14    explained that “a defendant has the initial burden of establishing a

15    factual nexus between the illegality and the challenged evidence.”

16    Kandik, 633 F.2d at 1335.      The remedy described in both Ahmed and

17    Kandik was fruit of the tree, not Kastigar.

18         The Fourth Circuit’s decision in United States v. Squillacote
19    followed the same path in focusing on the grant of immunity as

20    central to Kastigar.     221 F.3d 542, 558-559 (4th Cir. 2000).         There,

21    the panel affirmed the district court’s decision not to hold a

22    Kastigar hearing to explore whether the government made derivative

23    use of defendant’s privileged conversations with his psychotherapist,

24    which were recorded as part of a Foreign Intelligence Surveillance

25    Act warrant.    Id.   “Contrary to the Appellants’ view, a Kastigar

26    analysis is not triggered by the existence of evidence protected by a

27    privilege, but instead by the government’s effort to compel a witness

28    to testify over the witness’s claim of privilege.”          Id. at 559

                                              4
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 10 of 19 Page ID #:3502



1     (emphasis added).     The panel further observed that “the government’s

2     right to compel testimony in the face of a claim of privilege is the

3     issue at the heart of Kastigar” and held that “because this case does

4     not involve the use of compelled testimony, the district court

5     properly refused the Appellants’ request for a Kastigar hearing.”

6     Id. at 560 (emphasis added).

7           By referencing the government’s right to compel testimony over

8     the invocation of a privilege, the Fourth Circuit confirmed that

9     Kastigar does not reach coerced statements of the sort presented

10    here.   Rather, Kastigar applies where the Supreme Court applied it:

11    to cases in which the government requires a person to testify under a

12    grant of immunity.     That is why Kastigar focused on the government’s

13    use of its “power to compel residents to testify in court or before

14    grand juries or agencies,” 406 U.S. at 444, and why the Supreme Court

15    later explained that Kastigar “particularly emphasized the critical

16    importance of protection against a future prosecution based on

17    knowledge and sources of information obtained from the compelled

18    testimony,” United States v. Hubbell, 530 U.S. 27, 38-39 (2000)
19    (emphasis added).

20          United States v. Anderson, upon which defendants rely, confirms

21    that Kastigar is triggered by compulsion through legal process, not

22    through all coercive actions that induce a defendant to make a

23    statement.    79 F.3d 1522 (9th Cir. 1996).        In that case, the Ninth

24    Circuit affirmed the district court’s decision denying a Kastigar

25    hearing for a defendant who claimed that his prior testimony was

26    immunized by a California statute.          Id. at 1531.   It is true that the

27    panel stated: “[i]f a defendant’s statements were compelled in

28    violation of the Fifth Amendment, he is entitled to a Kastigar

                                              5
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 11 of 19 Page ID #:3503



1     hearing.”    Id. at 1526.    But the case makes clear that the

2     “compulsion” at issue was the threat of legal contempt.           Anderson

3     consistently and repeatedly associated “compulsion” and “contempt.”

4     Id. at 1525 (“he claimed that his testimony was compelled by the

5     threat of contempt”); 1526 (“Anderson contends that, absent immunity,

6     his waiver (and therefore his testimony and production) were

7     compelled by a threat of contempt”); 1531 (“Anderson was not

8     compelled to testify under the threat of contempt and therefore his

9     fifth amendment waiver was voluntary”).         The Ninth Circuit in

10    Anderson was not asked to, nor did it create, new law as to whether

11    Kastigar applies to coercion accomplished through means other than

12    immunity and legal contempt--processes that both entail “judicial

13    supervision,” Ghailani, 743 F. Supp. 2d at 253.

14          Anderson’s exhaustive analysis of whether the defendant was

15    compelled to give testimony through a grant of immunity conferred by

16    California Corporation Code § 25531(e) proves the point.            In denying

17    Anderson’s argument that his waiver of his Fifth Amendment rights was

18    compelled by the threat of contempt, the panel again analyzed whether
19    California’s compulsion statute applied: “[a]gain, however,

20    Anderson’s argument is premised upon an incorrect interpretation of

21    the relevant California statutes.”        Anderson, 79 F.3d at 1531.       The

22    Anderson decision turned on the applicability of California’s

23    immunity and compulsion statute because immunization and compulsion

24    through legal process were requirements of his Kastigar claim. 1

25

26

27          1Ayvazyan’s brief relies on United States v. Benson, but that
      case is inapt because the magistrate judge conferred a level of use
28    and derivative use immunity, which were not bestowed upon defendants
      Ayvazyan and Terabelian. 2015 WL 1064738 (N.D. Cal. March 11, 2015).
                                         6
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 12 of 19 Page ID #:3504



1           It is not uncommon for courts to suppress statements as being

2     obtained involuntarily in violation of Miranda and the fact that

3     Ayvazyan’s brief does not cite any cases in which a court ordered a

4     Kastigar hearing under circumstances similar to the facts presented

5     here is telling. 2    This Court already suppressed the fruits of any

6     claimed constitutional violation, and defendants have not identified

7     any authority whatsoever that permits both a fruit of the poisonous

8     tree analysis and a subsequent Kastigar inquiry.          Defendants sought

9     and were granted suppression under a proper analysis and only devised

10    an inapplicable Kastigar remedy when they did not like the remedy

11    this Court supplied.      There is no basis to apply Kastigar here, and

12    doing so would represent a sea change in Fifth Amendment

13    jurisprudence, potentially requiring the disqualification of

14    prosecutors who become aware of information obtained in violation of

15    Miranda.    That is not remotely the law.

16          B.    Even if Kastigar applied to coerced confessions, the Court
                  should nonetheless decline to hold a Kastigar hearing
17                because defendants’ involuntary communication of their
                  passcodes was not “testimonial” and therefore does not
18                implicate the Fifth Amendment’s Self-Incrimination Clause.
19          The Self-Incrimination Clause – and Kastigar, by extension –

20    reaches only “testimonial” communications.         See Hubbell, 530 U.S. at

21    35 (“The word ‘witness’ in the constitutional text limits the

22    relevant category of compelled incriminating communications to those

23    that are ‘testimonial’ in character”).         While the testimonial act of

24

25
            2Ayvazyan’s March 8, 2021 motion to suppress evidence recovered
26    from his cell phone as a result of his involuntary statement sought
      relief under the fruit of the poisonous tree doctrine, not remedies
27    under Kastigar. (See ECF 135 at 6 (seeking suppression of “direct
      and indirect fruits of that evidence); and 23 (“[b]oth direct and
28    indirect fruits of an unlawful search (the ‘fruit of the poisonous
      tree’) should be suppressed”).)
                                         7
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 13 of 19 Page ID #:3505



1     production doctrine protects a person from “being incriminated by his

2     own compelled testimonial communications,” Fisher v. United States,

3     425 U.S. 391, 409 (1976), the Fifth Amendment privilege does not

4     protect acts of production where the government already is aware of

5     the implicit testimonial aspects of production.          That is, the Fifth

6     Amendment “does not protect an act of production when any potentially

7     testimonial component of the act of production – such as the

8     existence, custody, and authenticity of evidence – is a foregone

9     conclusion that adds little or nothing to the sum total of the

10    Government’s information.”       United States v. Apple MacPro Computer,

11    851 F.3d 238, 247 (3d Cir. 2017) (internal quotations omitted).             In

12    such instances, the implied information communicated by the

13    production falls within an exception to the Fifth Amendment known as

14    the “foregone conclusion.”       Fisher, 425 U.S. at 411.

15          Because government agents obtained the cell phones in question

16    from Ayvazyan and Terabelian, their act of communicating the

17    encryption codes was not testimonial.         Many courts have held that

18    providing access to encrypted devices that are already in the
19    government’s possession does not constitute an implied “testimonial”

20    communication.     In In the Matter of the Search of A Residence In

21    Aptos, California, the court ruled that an All Writs Act order

22    compelling the defendant to decrypt digital devices already seized by

23    government agents did not implicate the defendant’s Fifth Amendment

24    rights because “any testimony inhering to [the defendant’s] compelled

25    act of decryption is a foregone conclusion.”          Case No. 17-mj-70656,

26    2018 WL 1400401 (March 20, 2018).        Other courts analyzing legal

27    process compelling defendants to grant access to encrypted digital

28    devices have reached the same conclusion.         See, e.g., United States

                                              8
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 14 of 19 Page ID #:3506



1     v. Fricosu, 841 F. Supp. 2d 1232, 1237 (D. Colo. 2012) (“There is

2     little question here but that the government knows of the existence

3     and location of the computer’s files.         The fact that it does not know

4     the specific content of any specific documents is not a barrier to

5     production.”); In re Boucher, Case no. 2:06-mj-91, 2009 WL 424718, at

6     *2-3 (D. Vt. Feb. 19, 2009) (compelling production of unencrypted

7     version of laptop did not constitute compelled testimonial

8     communication).

9           To establish the foregone conclusion exception, “the government

10    must establish its independent knowledge of three elements: the

11    files’ existence, the files’ authenticity, and respondent’s

12    possession or control of the files.”        Aptos, 2018 WL 1400401 at *8;

13    see also Apple MacPro Computer, 851 F.3d at 248-49 (foregone

14    conclusion exception applied because “the Government has provided

15    evidence to show both that files exist on the encrypted portions of

16    the devices and that [respondent] can access them”).           The record

17    before the Court establishes these elements.          The Court’s order on

18    defendants’ motion to suppress concluded that the phones were
19    recovered on Ayvazyan’s and Terabelian’s persons and that they knew

20    and divulged the passcodes to the devices.         (ECF 296 at 17.)

21    Ayvazyan and Terabelian have consistently declared that the phones

22    were theirs and that they knew the passcodes.          (ECF 134 at ¶¶ 41 and

23    20, Ayvazyan Decl. at ¶¶ 18-19; ECF 139 at ¶¶ 12-14.)

24          Even absent defendants’ repeated statements that the phones were

25    theirs, the government could already prove their ownership and

26    control through the fact they were recovered from their persons.             The

27    defendants’ declarations establish that the border agents understood

28    that Ayvazyan and Terabelian had dominion over the phones in question

                                              9
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 15 of 19 Page ID #:3507



1     and the ability to unlock them before they provided the passcodes.

2     In short, the information impliedly communicated by the act of

3     obtaining the cell phones from defendants’ persons – showing they had

4     dominion and control over the devices - establishes the foregone

5     conclusion exception.      The information that the border agents

6     obtained in violation of their Fifth Amendment rights was therefore

7     not “testimonial.”     Accordingly, even if the Court declined to apply

8     the numerous Supreme Court and Ninth Circuit precedents cited above,

9     the Court should still decline to hold a Kastigar hearing because

10    only “testimonial” statements implicate the Confrontation Clause and

11    the statements given under coercion were not “testimonial.”

12
            C.    If the Court decides to hold a Kastigar hearing,
13                considerations of judicial economy counsel in favor of
                  doing so after the trial or, in the alternative, ordering a
14                full briefing schedule and continuing trial.

15          “[A] trial court may hold a Kastigar hearing pre-trial, post-

16    trial, mid-trial (as evidence is offered), or it may employ some

17    combination of these methods.”       United States v. Kilroy, 27 F.3d 679,

18    686-87 (D.C. Cir. 1994) (quotations omitted).          When district courts
19    decide to hold Kastigar hearings, it is common to do so after trial.

20    See United States v. Walker, No. 18-cr-87 (JMA), 2019 WL 1876873, at

21    *1 (E.D.N.Y. Apr. 26, 2019) (“As to Defendant’s Kastigar claim, the

22    Court will hold a Kastigar hearing after trial, if necessary.”);

23    United States v. Volpe, 42 F. Supp. 2d 204, 219 (E.D.N.Y. 1999)

24    (“While the court has discretion to hold the [Kastigar] hearing

25    before, during, or after the trial ... it is the general practice in

26    this circuit to defer such a hearing until after trial”); United

27    States v. Deerfield Specialty Papers, Inc., 501 F.Supp. 796, 803

28

                                              10
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 16 of 19 Page ID #:3508



1     (E.D. Pa. 1980) (Kastigar hearing should be deferred until the

2     completion of trial”). 3

3           Considerations of judicial economy counsel in favor of holding a

4     Kastigar hearing after trial (if at all).         Whereas a pre-trial

5     Kastigar hearing requires the parties and the Court to predict what

6     evidence will ultimately be received, a post-trial hearing enables

7     the factfinder to adjudicate the issues with the benefit of knowing

8     the evidence that was actually used at trial.          Given that it is

9     almost impossible to predict the evidence that will be admitted at

10    trial (especially to the extent that either party puts on a rebuttal

11    case), a pretrial effort to determine whether the government’s trial

12    evidence is independent from a compelled statement necessarily

13    involves a moving target.       Moreover, the jury’s verdict (or an entry

14    of a pre-trial guilty plea by any defendant) could very well

15    influence the scope of the inquiry or obviate the need for it

16    altogether.

17          Finally, it should be noted that, even if Kastigar applies, the

18    government may meet this burden without holding a hearing at all.                In
19

20          3In United States v. Dudden, the Ninth Circuit held that
      whether or not the government made derivative use of evidence gained
21    after an informal grant of immunity is for the judge, not a jury, to
      decide. 65 F.3d 1461, 1469, 1472 (9th Cir. 1995) (remanding with
22    instructions to hold a Kastigar hearing). In doing so, the Court
      stated, in dicta, that “the decision whether the government has
23    proven that it did not breach the agreement in preparing its case for
      trial [] is not for the jury to make after trial. Instead, the judge
24    must determine before trial whether the government has proven its
      independent sources, if necessary with a Kastigar hearing.” Id. at
25    1469. But Dudden did not actually present the question of whether a
      judge may hold a hearing after trial; instead, the court established
26    that questions about Kastigar violations should not be presented to
      the jury. If Dudden intended to prohibit district courts from
27    holding Kastigar hearings after trial, it stands to reason that it
      would have addressed other authorities holding that the practice is
28    valid. Moreover, Dudden is distinguishable from the instant case,
      which does not involve any grant of immunity.
                                        11
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 17 of 19 Page ID #:3509



1     Dudden, the Ninth Circuit noted that a hearing is not always

2     necessary if there are no factual issues left to resolve related to

3     the grant of immunity or the government meets its burden through the

4     use of affidavits.     Dudden, 65 F.3d at 1469.

5           Holding a Kastigar hearing on an expedited basis will result in

6     extreme prejudice to the United States, which has less than a week to

7     submit its evidence through affirmative declarations, shortly after

8     which it must prepare for a contested evidentiary hearing on that

9     evidence while simultaneously preparing for trial.           (ECF 341.)

10    Moreover, Ayvazyan’s ex parte application to hold a Kastigar hearing

11    on a shortened schedule did not meet the requirements for the rushed

12    pace he sought.     He was required to show that he was “without fault

13    in creating the crisis that requires ex parte relief, or that the

14    crisis occurred as a result of excusable neglect.”           See Mission Power

15    Engineering Co. v. Continental Cas. Co., 883 F. Supp. 488, 492 (C.D.

16    Cal. 1995).    Far from being without fault, Ayvazyan is squarely to

17    blame for the “crisis” that he claimed required expedited briefing.

18    The factual premise of his Kastigar motion is that on October 19-20,
19    2020 at Miami International Airport, “Customs and Border Patrol

20    officers (under the direction of the FBI and Agent Palmerton) coerced

21    Terabelian and Ayvazyan into sharing passcodes to the phones in their

22    possession.”    (ECF 338 at 10.)     The admissibility of evidence derived

23    from this event – and its Fifth Amendment implications - was

24    litigated extensively.      In the course of this litigation, Ayvazyan’s

25    March 8, 2021 motion to suppress sought relief under the fruit of the

26    poisonous tree doctrine, not remedies under Kastigar.           (See ECF 135

27    at 6 (seeking suppression of “direct and indirect fruits of that

28    evidence); and 23 (“[b]oth direct and indirect fruits of an unlawful

                                              12
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 18 of 19 Page ID #:3510



1     search (the ‘fruit of the poisonous tree’) should be suppressed”.)

2     It was not until weeks after the Court’s ruling on Ayvazyan’s motion

3     to suppress, which did not grant the entirety of the relief that he

4     sought, that Ayvazyan sought a Kastigar hearing on an unreasonably

5     expedited schedule.

6           To the extent the Court determines a Kastigar hearing should be

7     held before trial, the government respectfully requests that the

8     Court do so under a full briefing schedule, which would enable the

9     parties to adequately prepare, and continue the trial.           The Speedy

10    Trial Act permits the Court to continue the trial beyond the current

11    June 15, 2021 date, since the multitude of motions filed in this case

12    have resulted in automatic exclusions of time.          18 U.S.C. § 3161(h)

13    (the period resulting “from any pretrial motion, from the filing of

14    the motion through the conclusion of the hearing on, or other prompt

15    disposition of, such motion” shall be excluded); see also United

16    States v. Tinkleberg, 563 U.S. 647, 656-57 (2011) (not excluding such

17    time “would significantly hinder the Speedy Trial Act’s efforts to

18    secure fair and efficient criminal trial proceedings” and that
19    “pretrial motions will likely consume extra time”) (citations

20    omitted). 4

21    III. CONCLUSION

22          For the foregoing reasons, the Court should withdraw its order

23    scheduling a Kastigar hearing and should rule that the fruit of the

24

25
            4Even if one excludes motions related to protective orders,
26    bond, and continuances, defendants have filed nine pre-trial motions
      (ECF 130, ECF 135, ECF 136, ECF 146, ECF 149, ECF 248, ECF 289, ECF
27    338, ECF 340) beginning on March 8, 2021 and continuing through to
      May 17, 2021. As of the date of this filing, the time consumed by
28    these motions alone totals to 73 days of automatically excludable
      time, and counting.
                                        13
     Case 2:20-cr-00579-SVW Document 344 Filed 05/19/21 Page 19 of 19 Page ID #:3511



1     poisonous tree doctrine, not Kastigar’s independent source test,

2     applies here.     No further litigation on the Fifth Amendment violation

3     is necessary because the Court has already identified and suppressed

4     the evidence derived from any coerced statement, and, in any event,

5     such statements were not testimonial.         If, however, the Court applies

6     Kastigar, it should do so without a hearing or, at most, conduct the

7     hearing after trial on a timetable that permits the government

8     adequate time to prepare.

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              14
